DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical wall” and the “angled wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Please provide labels for these walls and make commensurate amendments to the specification as noted below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the vertical wall and the angled wall lack antecedent basis in the specification.
Claim Interpretation
In regards to the preamble of claim 1, the Examiner directs the Applicant to MPEP 2115 which states the article worked upon by an apparatus do not impart patentability to the claims. I.e. the fuel vehicle, its rails, and its vessel are not positively recited and are pure functional capabilities of the positively recited fuel delivery apparatus, especially given the doctrine of claim differentiation. That is, there is a claim that positively requires those elements (claim 17) and therefore claim 1 must not be read to require the preamble limitations as then the claims would encompass essentially the same scope.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 15-16, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 3, “the travel direction” lacks antecedent basis. The term should be introduced before being refereed to. Additionally, vehicles travel in both forward and reverse so this whole 
In re claim 10, the claim is incomplete. The scope of the claim cannot be ascertained.
In re claims 15 and 16, the scope of the claim is unclear. The claim depends from claim 1 which sets forth a fuel delivery apparatus for use with a vehicle. Claims 15-16 appear to attempt to no longer claim the apparatus itself but the while vehicle. This is unclear. The claims must be rewritten to recite “the fuel delivery apparatus”, or the claim should be rewritten to depend from claim 17. The Examiner further notes and cites MPEP 2115 which states the article worked upon by an apparatus does not impart patentability to the claims. I.e. the fuel vehicle, its rails, and its vessel are not positively recited and are pure functional capabilities of the positively recited fuel delivery apparatus, especially given claim differentiation. That is, there is a claim that positively requires those elements (claim 17) and therefore claim 1 must not be read to require the preamble limitations as then the claims would essentially claim the same scope. 
In re claims 18-22, it appears that the applicant intended for these claims to depend from claim 17, however, the claims are written to depend from claim 1, 3, or 5. These claims are otherwise duplicates of claims previously recited so the examiner has interpreted these claims as depending from claim 17, 19, or 21 (see the rejection below for how the claims are interpreted). Additionally, the preamble of these claims needs to be rewritten to recite “the fuel delivery vehicle” as the fuel delivery apparatus would lack antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-10, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 1,704,662 (Flannery).
In re claim 1, Flannery discloses a fuel delivery apparatus (figs.1-7) for use with a vehicle having a fuel vessel supported by a first rail and a second rail, the first rail and second rail being transversely spaced apart, each of the first rail and second rail having a lower surface disposed at a first height and an upper surface disposed at a second height (this is merely intended use that does not limit the structure of the claims apparatus set forth in the body, rather this is merely an intended use of the positively recited elements), the fuel delivery apparatus comprising: 
a liquid fill connection (end of pipe 10 having the threaded end with hex nut, best shown in fig.2) having a first opening (opening into which fluid flows form tank into pipe) in fluid communication with an interior volume of the fuel vessel (fig.2); 
a liquid fill nozzle (11), said liquid fill nozzle being at least partially disposed between the first height and the second height (this is merely intended use of the nozzle, however, Flannery functions exactly as claimed, see that the outlet of the nozzle is between the top and bottom of the rails (elements 1&2, fig.1); and 
a first conduit (10), said first conduit fluidly coupling said liquid fill nozzle to said liquid fill connection.

In re claim 7, Flannery disclose the fuel delivery apparatus of claim 1, further comprising: a vertical wall (19) supported transversely between said first and second rails, said conduit extending through said vertical wall (figs.1-2).
In re claim 8, Flannery disclose the fuel delivery apparatus of claim 7, wherein said liquid fill nozzle is disposed rearward of said vertical wall (figs.1-2).
In re claims 9-10, Flannery disclose the fuel delivery apparatus of claim 7, wherein said first conduit comprises a rigid pipe (10, “pipe” in this context is inherently rigid. Also, see the figures which show threaded connections between the tank and the nozzle between the conduit which also supports the conclusion that the pipe is rigid. The applicant is directed to the definition of “Pipe (fluid conveyance)” in Wikipedia which recites, inter alia, “Both ‘pipe’ and ‘tube’ imply a level or rigidity and permanence, whereas a hose (or hosepipe) is usually portable and flexible”).
In re claim 14, Flannery disclose the fuel delivery apparatus of claim 1, wherein said liquid fill nozzle is oriented in a rearward direction (figs.1-2 and p.1 ln.98-99).
In re claim 15, Flannery disclose the fuel delivery vehicle of claim 1, wherein said vessel is at least partially made of a high-strength steel, and wherein a shell thickness Ts of said vessel is less than a half-inch (the vessel is the article worked upon by the claimed apparatus and is not germane to the patentability of the apparatus as claimed, see MPEP 2115).
In re claim 16, Flannery disclose the fuel delivery vehicle of claim 1, wherein said liquid fill connection comprises a flange (flange shown in fig.2 where pipe 10 connects to the tank), wherein said 
In re claim 17, Flannery discloses a fuel delivery vehicle (“the wheeled truck”), comprising: 
a first longitudinally extending rail (figs.1-2, left side elements 1 & 2) ; 
a second longitudinally extending rail (figs.1-2, right side elements 1 & 2); 
a fuel vessel (8) supported by said first rail and said second rail, 
said first rail and second rail being transversely spaced apart (fig.1), each of said first rail and second rail having a lower surface (lowest surface of 1, fig.2) disposed at a first height and an upper surface (highest surface of 2, fig.2) disposed at a second height; and 
the apparatus of claim 1 (see the above rejection).
In re claim 18, Flannery disclose the fuel delivery vehicle of claim 17, wherein said liquid fill nozzle is at least partially disposed at a transverse position between said first rail and said second rail when viewed from a rear side of the vehicle (figs.1-2).

Claim(s) 1, 3-4, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weempe (2,784,747).
In re claim 1, Weempe discloses a fuel delivery apparatus (fluid handling part shown in figs.1-5) for use with a vehicle having a fuel vessel supported by a first rail and a second rail, the first rail and second rail being transversely spaced apart, each of the first rail and second rail having a lower surface disposed at a first height and an upper surface disposed at a second height (this is merely intended use that does not limit the structure of the claims apparatus set forth in the body, rather this is merely an intended use of the positively recited elements), the fuel delivery apparatus comprising: 
a liquid fill connection (82) having a first opening in fluid communication with an interior volume of the fuel vessel (capable of an in fact functions as claimed, either tank 12 or 13); 

a first conduit (84), said first conduit fluidly coupling said liquid fill nozzle to said liquid fill connection.
In re claim 3, Weempe disclose the fuel delivery apparatus of claim 1, further comprising: a rear bumper (rear bumper defined by the bottom rear end of 24), wherein said nozzle is disposed forward of said rear bumper along the travel direction of the vehicle (figs.1-5).
In re claim 4, Weempe disclose the fuel delivery apparatus of claim 3, further comprising: 
a first sidewall (any left side sidewall shown in fig.2) connected to said rear bumper; and 
a second sidewall (any right side sidewall shown in fig.2) connected to said rear bumper, said liquid fill nozzle being disposed laterally between said first and second sidewalls (fig.2).
In re claim 11, Weempe discloses the fuel delivery apparatus of claim 1, further comprising: 
a vapor equalizing connection (89 or 92) having a second opening (discharge opening) in fluid communication with said interior volume of the fuel vessel; 
a vapor nozzle (end of valve 93, and/or hose end connected thereto, col.6 ln.60-65), said vapor nozzle being at least partially disposed between the first height and the second height; and 
a second conduit (86 and other conduits connected thereto), said second conduit fluidly coupled to said vapor nozzle and to said vapor equalizing connection.
In re claim 12, Weempe disclose the fuel delivery apparatus of claim 11, wherein said vapor nozzle is disposed transversely between the first rail and the second rail (fig.2, it is “between” the rails even though it is above them, for example a field goal in the NFL is good if it is between the uprights, even if the ball goes well above them).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weempe, or alternatively over Weempe in view of Flannery.
In re claim 17, Weempe discloses a fuel delivery vehicle (10), comprising: 
a first longitudinally extending rail (left side 11); 
a second longitudinally extending rail (right side 11); 
a fuel vessel (either of 12 or 13 is supported indirectly by these rails) supported by said first rail and said second rail, said first rail and second rail being transversely spaced apart, each of said first rail and second rail having a lower surface disposed at a first height and an upper surface disposed at a second height (top and bottom of the rails, figs.2 and 5); and 
the apparatus of claim 1 (see the rejection above).
However, Weempe fails to explicitly disclose the nozzle disposed between the first and second height. The Exmainer notes that the hose is flexible and during the normal use of the device the hose 
In re claim 19, see the rejection of claim 3 above
In re claim 20, see the rejection of claim 4 above.
Allowable Subject Matter
Claims 5-6 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination teaches or fairly suggests the nozzle disposed above the angled wall in the claimed combination with the nozzle also disposed between the height of the rail and between the sidewalls, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phiilips and Kramer are both references that appear to anticipate at least claim 1. Phillips shows a bumper and platform with fluid connections for a LPG tanker truck. Wruck is the US Patent of the parent application of the present application
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Timothy P. Kelly/Primary Examiner, Art Unit 3753